      Case 4:15-cv-00371-MWB Document 273 Filed 08/13/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 ELAINE RICE, ALEX KUKICH,                            No. 4:15-CV-00371
 ERIKA MENDOZA, and JAMES
 HUNT, Individually, and on behalf of                 (Judge Brann)
 all others similarly situated,

                Plaintiffs,

          v.

 ELECTROLUX HOME PRODUCTS,
 INC.; LOWE’S HOME CENTERS,
 LLC; MODESTO DIRECT
 APPLIANCE, INC.; and ABC
 CORP. 1-10,

                Defendants.



                                        ORDER

     AND NOW, this 13th day of August 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.        Plaintiffs’ Motion for Partial Reconsideration, Or, In the Alternative,

               For Interlocutory Appeal Pursuant To 28 U.S.C. § 1292(b), Doc. 250,

               is GRANTED IN PART AND DENIED IN PART.

     2.        The Court reconsiders its January 15, 2020 decision to dismiss with

               prejudice Plaintiffs Erika Mendoza and James Hunt’s First and

               Second Causes of Action. To the extent that these Causes of Actions

               are not asserted against Defendant Midea Microwave and Electrical
Case 4:15-cv-00371-MWB Document 273 Filed 08/13/20 Page 2 of 4




     Appliances Manufactured Company, Limited and against Defendant

     Sharp Appliances Thailand Limited, these Causes of Action are

     reinstated and dismissed without prejudice. Plaintiffs may amend

     their complaint and assert these Causes of Action again. Plaintiffs

     may file their amended complaint by August 27, 2020.

3.   The Court reconsiders its January 15, 2020 decision to dismiss with

     prejudice Plaintiffs Erika Mendoza and James Hunt’s three Causes of

     Action as asserted against Defendant Midea Microwave and Electrical

     Appliances Manufactured Company, Limited and against Defendant

     Sharp Appliances Thailand Limited. These claims are reinstated for

     the purpose of retransfer.

4.   Mendoza and Hunt’s entire Action is retransferred to the Eastern

     District of California.

5.   The Court reconsiders its January 15, 2020 decision to dismiss with

     prejudice Plaintiff Dean Mauro’s First Cause of Action as asserted

     against Defendants Electrolux Home Products, Inc. and Lowe’s Home

     Centers, LLC. This Cause of Action is reinstated and dismissed

     without prejudice. Plaintiffs may amend their complaint and assert

     this Cause of Action again as against Defendants Electrolux Home

     Products, Inc. and Lowe’s Home Centers, LLC.



                                  -2-
Case 4:15-cv-00371-MWB Document 273 Filed 08/13/20 Page 3 of 4




6.    With respect to the Court’s reconsideration of Plaintiff Mauro’s First

      Cause of Action, Plaintiffs may file their amended complaint by

      August 27, 2020. If no amended complaint is filed by that date, the

      action will be summarily dismissed pursuant to Fed. R. Civ. P. 41(b).

7.    For the avoidance of doubt, all other aspects of relief that Plaintiffs

      have raised in their Motion for Partial Reconsideration, Or, In the

      Alternative, For Interlocutory Appeal are DENIED.

8.    Plaintiffs’ Motion Pursuant to Federal Rule of Civil Procedure 60(b)

      Seeking Relief From This Court’s Final Order Dismissing Plaintiff

      Rice’s Tort-Based Claims With Prejudice, Doc. 264, is DENIED.

9.    Plaintiff Elaine Rice’s Seventh Cause of Action is DISMISSED

      WITH PREJUDICE to the extent that this claim is for pure

      economic loss.

10.   The Court’s January 15, 2020 Order, Doc. 248, is VACATED to the

      extent that it is inconsistent with the above.




                                  -3-
     Case 4:15-cv-00371-MWB Document 273 Filed 08/13/20 Page 4 of 4




    IT IS FURTHER ORDERED that the caption is amended as follows:

ELAINE RICE, ALEX KUKICH,                           No. 4:15-CV-00371
and DEAN MAURO, Individually,
and on behalf of all others similarly               (Judge Brann)
situated,

             Plaintiffs,

      v.

ELECTROLUX HOME PRODUCTS,
INC.; LOWE’S HOME CENTERS,
LLC; MODESTO DIRECT
APPLIANCE, INC.; and ABC
CORP. 1-10,

             Defendants.




                                              BY THE COURT:



                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                        -4-
